DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/501,255 filed on 14 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 15, 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 8, 15, and 17 recite the rail comprises a second plurality of teeth coupled with a spring.  However, after a review of the Specification, it appears the suppressor contains the second plurality of teeth coupled with a spring in the rail receiver, not the rail itself.  For the purposes of this examination, the claims will be treated as the second plurality of teeth are in a rail receiver.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,661,349 issued to Brittingham.
Regarding Claims 1, 7-10, 15-17, Brittingham discloses firearms suppressor assembly comprising: 
a barrel end assembly (fig.1) comprising: 
at least one integrated muzzle brake port offset from a projectile discharge end of said barrel end assembly (see fig.1, port to the left of 41, not labeled; considered “integrated” when installed on the barrel 20), said at least one integrated muzzle brake port to open through a radial portion of said barrel end assembly (see fig.2, ports arranged radially around the bore); 
at least one rail oriented such that said at least one integrated muzzle brake port is positioned between said at least one rail and said projectile discharge end of said barrel end assembly (fig.2, element 23/24), said at least one rail comprising: 
a first plurality of teeth (figures 2, 7; element 23); and 
a second plurality of teeth (fig.5, 40) coupled with a spring (spring 30; see figs. 8-9 for coupling), said spring configured to provide an inward pressure on said second plurality of said teeth (figs. 8-9); and 
a suppressor comprising: at least one rail receiver to removably couple with said at least one rail, wherein said first plurality of teeth configured to engage with said second plurality of teeth when said suppressor is mounted on said barrel end assembly (fig.4, 24/33/31/30/44/47).
Regarding Claims 2, 11, 18, Brittingham discloses wherein said barrel end assembly is formed as part of a barrel at a barrel manufacture process (installing the barrel end via threading onto the end of the barrel is considered manufacturing).
Regarding Claims 3-4, 12, 19, Brittingham discloses wherein said barrel end assembly is fixedly coupled with said projectile discharge end of a barrel with a weld (when installed it is considered fixedly coupled; further see at least column 3 lines 17-27).
Regarding Claims 5, 13, Brittingham discloses wherein said barrel end assembly is removably coupleable with said projectile discharge end of a barrel (via threads as shown in fig.4).
Regarding Claims 6, 14, 20, Brittingham discloses wherein said barrel end assembly is removably coupleable with said projectile discharge end of said barrel via threads (see fig.4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641